On November 29, 2005, the defendant was sentenced to the following: Charge I: One hundred (100) years in the Montana State Prison, with no time suspended, for the offense of Sexual Intercourse Without Consent, a felony; and Charge II: One hundred (100) years in the Montana State Prison, with no time suspended, for the offense of Sexual Assault, a felony. These terms are to run concurrently. The Defendant is ineligible for parole on both charges for twenty-five (25) years. Furthermore, the Defendant shall not be eligible for parole unless he has successfully completed the sexual offender I and II courses at the Montana State Prison.
On March 7, 2006, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Sasha Brownlee. The state was represented by Geoffrey Mahar.
The Defendant having been duly informed of the amended judgment and commitment, and having waived his right to appear before the undersigned for this pronouncement of sentence, whereupon,
IT IS ORDERED, ADJUDGED AND DECREED that the sentence shall be amended as follows: Charge I: One hundred (100) years in the Montana State Prison, with no time suspended; and Charge II: One hundred (100) years in the Montana State Prison, with no time suspended. These terms are to ran concurrently. The parole ineligibility condition for twenty-five (25) years on each charge shall be omitted. However, the Defendant shall not be eligible for parole unless he has successfully completed the sexual offender I and II courses at the Montana State Prison. The remaining terms and conditions shall remain as imposed in the November 29, 2005 Judgment.
*5Hon. Marc G. Buyske, District Court Judge.